department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-3513-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject unpaid loss_reserves on mortgage guaranty insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer x year issue whether taxpayer’s subsidiary x a mortgage guaranty insurer may increase its unpaid loss reserve upon notification by the insured lender that the loan is in default or whether it is precluded from increasing its reserve until foreclosure proceedings have been completed conclusion x may increase its unpaid loss reserve when the insured lender notifies x of the borrower’s default facts tl-n-3513-99 this issue is presently before appeals for year taxpayer’s wholly-owned subsidiary x is a private mortgage guaranty insurance_company x issued policies to mortgage lenders which insured the lenders against the risk of a borrower’s default in payments on its loan pursuant to these policies x became liable to a lender upon the borrower’s default on the underlying loan for purposes of the deduction for losses_incurred provided in sec_832 x increased its reserve for unpaid_losses with respect to each mortgage guaranty insurance_policy when it was notified that the borrower had defaulted on its obligation to the insured lender the revenue_agent in this case concluded that a mortgage guaranty insurer is generally entitled to increase its unpaid loss reserve when its liability under the policy has been fixed by the conveyance of title to the insured lender and not when the insurer has been notified of the borrower’s default on the other hand taxpayer contends that x is entitled to calculate its unpaid_losses by reference to borrowers’ default dates in so doing taxpayer argues that the facts in this case are nearly identical to the facts in 972_f2d_858 7th cir rev’g on this issue 96_tc_61 and 38_fedclaims_274 aig where the taxpayers prevailed on this issue law and analysis this issue has been addressed by the united_states court_of_appeals for the seventh circuit in sears and by the united_states court of federal claims in aig in both cases the courts held that mortgage guaranty insurers were entitled to calculate unpaid loss_reserves with reference to the date on which they were notified by the lender that the borrower had defaulted both courts reasoned that the method employed by the insurers was appropriate because their liability under the policies was triggered by a borrower’s default sears f 2d pincite aig fed cl pincite in similar fashion to the mortgage guaranty insurers in sears and aig x in the present case calculated unpaid_losses by reference to the default of the borrower and not by reference to conveyance of title of the underlying property to the lender pursuant to or in lieu of foreclosure in addition the policies issued by x are similar to the policies issued by the taxpayers in sears and aig insofar as x’s liability is triggered by the borrower’s default case development hazards and other considerations tl-n-3513-99 please call if you have any further questions deborah a butler assistant chief_counsel field service by nancy vozar knapp acting special counsel financial institutions products branch
